Citation Nr: 0737227	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-40 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Mr. Daniel D. Ware, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which determined new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss that earlier had been denied, and not 
appealed, in a December 1992 decision.

In May 2006, the Board issued a decision denying an 
additional claim for service connection for post-phlebitis of 
the right leg and remanding the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for bilateral hearing loss for further 
development.  

Subsequently, in a May 2007 decision, the Board found that 
new and material evidence had been submitted to reopen the 
claim for service connection for bilateral hearing loss.  The 
Board then proceeded to again remand this claim for still 
further development before readjudicating it on the 
underlying merits (de novo).  The RO has since completed the 
requested development, continued to deny service connection, 
and returned this claim to the Board for further appellate 
consideration.

It also deserves mentioning that, in December 2005, the 
veteran testified at a video conference hearing before a 
Veterans Law Judge sitting in Washington, DC.  That Judge, 
however, has since retired.  So the veteran was notified of 
this and given an opportunity to have another hearing before 
a Veterans Law Judge that will ultimately decide this appeal.  
See 38 C.F.R. § 20.707 (2007) ("The Member or Members who 
conduct the hearing shall participate in making the final 
determination of the claims[.]")  In response, he indicated 
that he does not want another hearing.




FINDING OF FACT

The veteran's bilateral hearing loss was first manifested 
many years after service and is unrelated to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in June 2003, July 
2004, and January 2005, as well as a letter by the Appeals 
Management Center dated in May 2006:  (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to his claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but ultimately determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and found the error was harmless.)

If any notice deficiency is present here, the Board finds 
that the presumption of prejudice on VA's part has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal - and the specific 
instruction provided during his recent hearing, he clearly 
has actual knowledge of the evidence he is required to 
submit; and (2) based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
attorney, which includes VA outpatient treatment records.  
The veteran was also given a VA audiological evaluation to 
determine whether his bilateral hearing loss is related to 
his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or 
Court.

II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

The veteran's service medical records make no reference to 
hearing loss or an ear infection or other pathology.  
Audiometric testing during an induction examination in 
January 1966 revealed, in the right ear, a 5-decibel loss at 
the 500, 2,000, and 4,000 Hz levels, a zero-decibel loss at 
the 1,000 Hz levels.  Testing in the left ear revealed a 5-
decibel loss at the 500 and 1,000 Hz levels and a zero-
decibel loss at the 2,000 and 4,000 Hz levels.  Audiometric 
testing in February 1966 as well as during a separation 
examination in November 1967 revealed similar findings.  

Thus, according to VA standards, no evidence of a hearing 
loss disability for VA purposes was shown in service.  
Moreover, there does not appear to be an upward shift in 
hearing loss between the veteran's entrance and his 
separation from active duty.  In short, his service medical 
records provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



Indeed, the record shows that a hearing loss disability for 
VA purposes was not initially shown until many years after 
service.  In this regard, the record shows that the veteran 
first complained of difficulty hearing during a VA 
examination in April 1990.  It does not appear, however, that 
audiometric testing was performed at that time to verify his 
subjective complaints.  In any event, this record shows that 
he first reported hearing loss approximately 22 years after 
his military service had ended.  Such a lengthy gap between 
service and the first documented complaints of hearing loss 
provides highly probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability). 

A VA outpatient treatment record dated in March 1999 also 
recorded the veteran's five-year history of bilateral hearing 
loss.  The veteran history of noise exposure included 
airplane engines in service and chipping guns as a civilian.  
An audiogram at that time revealed mild sloping to 
moderately-severe mixed hearing loss in the right ear, and 
moderately-severe rising to mild conductive haring loss from 
250 Hz to 1,000 Hz and sloping to moderate to profound mixed 
hearing loss of the left ear.  This report does not include 
specific auditory thresholds or speech recognition scores, as 
required to confirm a hearing loss disability for VA purposes 
under 38 C.F.R. § 3.385.  See, too, Kelly v. Brown, 7 Vet. 
App. 471 (1995) (prohibiting the interpretation of graphical 
data).  Nevertheless, this report strongly suggests a hearing 
loss disability for VA purposes, further supported by VA 
outpatient treatment records dated from 1999 to 2006 that 
also document the veteran's history of bilateral hearing 
loss.  But of equal or even greater significance, none of 
these records includes a medical opinion concerning the 
etiology or date of onset of the veteran's bilateral hearing 
loss.  In other words, since these reports do not include a 
medical opinion relating his bilateral hearing loss to his 
military service, they are insufficient to grant service 
connection.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  



The only medical evidence supporting the veteran's claim is a 
medical opinion provided by M.P., Ph.D., CCC-A, in December 
2005.  Dr. M.P. indicated that she had "reviewed the records 
available to [her] and the military history presented by the 
veteran regarding his hearing loss."  Dr. M.P. then listed 
the veteran's history of noise exposure in service from his 
job as a mortar man and from being near C119, C130, and C124 
aircraft, as well as his history of continuous ear infections 
in service due to jumps.  Dr. M.P. explained that the veteran 
had mixed hearing loss (conductive and sensorineural), which 
was consistent with a history of middle ear problems and high 
noise exposure.  Dr. M.P. then concluded:  "Based on the 
reported history of ear infections and the noise exposure to 
mortars, tank fire, and aircraft engine noise, it is my 
professional opinion that it is at least as likely as not 
that the veteran's hearing problems began in service." 

The problem with this opinion is that it is not supported by 
the record.  For example, Dr. M.P. fails to mention that the 
veteran's service medical records make no reference to ear 
infections or hearing loss, thereby suggesting that she 
did not review the service medical records before rending her 
opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  As such, this audiologist's opinion is of little 
probative value.

This is partly the reason the Board remanded this case in May 
2007, to have a VA compensation examiner review the claims 
file for the veteran's pertinent medical and other history 
and then provide an informed opinion indicating whether it is 
at least as likely as not that his bilateral hearing loss is 
related to his military service, and in particular to the 
noise exposure and ear infections alleged.



On remand, a VA audiologist reviewed the claims file and 
examined the veteran in July 2007 before determining that his 
hearing loss is unrelated to his military service.  
Audiometric testing confirmed the presence of a bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
The audiologist also recorded the veteran's history of noise 
exposure in service, as well as his history of post-service 
occupational noise exposure while working in construction.  
But most importantly, this audiologist then concluded the 
veteran's "Mild sloping to severe to profound 
[sensorineural] loss in both ears is most likely not related 
to past military noise exposure since his thresholds did not 
shift from his entrance to exit exam."

The Board places greater probative value on this opinion, as 
it was based on a review of the claims file and is consistent 
with the service medical records, which Dr. M.P. failed to 
mention or otherwise discuss.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Both the service and post-service medical records provide 
highly probative evidence against the veteran's claim.  
Overall, these records show he was first diagnosed with a 
bilateral hearing loss disability many years after service.  
The Board also places significant probative value on the July 
2007 VA audiological evaluation report, which concludes his 
bilateral hearing loss is unrelated to his military service.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position)



The Board has also considered lay statements provided by the 
veteran, including testimony at his December 2005 hearing.  
His lay statements and testimony, however, are outweighed by 
the medical evidence of record, which, again, shows his 
hearing loss was first identified many years after service 
and that it is unrelated to his military service, including 
to any acoustic trauma he may have sustained in the military.  
While he is competent to testify that he has had difficulty 
hearing for a number of years, supposedly dating back to his 
military service, he is not competent to also attribute his 
hearing loss to his military service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


